     Case 1:20-cv-00749 Document 13 Filed 06/14/21 Page 1 of 3 PageID #: 114



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

WILLIAM PARRIS SKEENS,

       Petitioner,

v.                                           CIVIL ACTION NO. 1:20-00749

TIMOTHY KING, Superintendent,
Southwestern Regional Jail and
Correctional Facility,

       Respondent.

                       MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Eifert submitted to the

court her Proposed Findings and Recommendation (“PF&R”) on April

22, 2021, in which she recommended that the court grant

respondent’s motion to dismiss, deny petitioner’s § 2254

petition without prejudice, and dismiss and remove this case

from the court’s docket.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file objections to the PF&R.           The failure of any

party to file such objections within the time allowed

constitutes a waiver of such party's right to a de novo review
  Case 1:20-cv-00749 Document 13 Filed 06/14/21 Page 2 of 3 PageID #: 115



by this court.    Snyder v. Ridenour, 889 F.2d 1363 (4th Cir.

1989).

     Neither party filed any objections to the PF&R within the

required time period.     Accordingly, the court adopts the PF&R as

follows:

     1. Respondent’s motion to dismiss (ECF No. 9) is GRANTED;

         and

     2. This action is DISMISSED without prejudice and removed

         from the court’s docket.

     Additionally, the court has considered whether to grant a

certificate of appealability.      See 28 U.S.C. § 2253(c).       A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”          28 U.S.C.

§ 2253(c)(2).    The standard is satisfied only upon a showing

that reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).     The court concludes that the governing

standard is not satisfied in this instance.         Accordingly, the

court DENIES a certificate of appealability.




                                    2
  Case 1:20-cv-00749 Document 13 Filed 06/14/21 Page 3 of 3 PageID #: 116



     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record and any unrepresented

parties.

     IT IS SO ORDERED this 14th day of June, 2021.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     3
